Citation Nr: 1543645	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-17 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep disturbances and obstructive sleep apnea (OSA).

2.  Entitlement to service connection for a sinus disorder, claimed as sinusitis.

3.  Entitlement to service connection for short-term memory loss.

4.  Entitlement to service connection for headaches.

5.  Entitlement to an initial rating greater than 10 percent prior to February 4, 2010, and greater than 20 percent from February 4, 2010, for cervical spondylosis and degenerative disc disease with radiculopathy of the upper extremities.

6.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Michael G. Miskowiec, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active duty for training from June 1990 to September 1990 and active duty from October 1990 to August 2001, and from June 2004 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) from October 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge by videoconference.  A copy of the transcript of that hearing has been associated with the electronic claims file.

While the Veteran filed a claim for sinusitis, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the VA treatment records reflect a diagnosis of chronic rhinitis, the issue has been rephrased.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the Veteran's sleep disturbance / OSA claim, the Veteran has been afforded multiple examinations and most recently a medical opinion was obtained in September 2014.  Since the last opinion, however, the Veteran has submitted statements from two tent mates during service, dated in June 2015.  One statement indicated that the Veteran could be heard clearing his throat 3 to 4 times per night.  The other indicated that the Veteran would complain about being tired in the morning even though he had slept and would also fall asleep during the day.  These statements potentially impact the rationale noted in the September 2014 VA medical opinion, which cited to the Veteran's denial of sleep problems or feeling tired after sleeping during his July 2005 post-deployment examination.  In addition, the Veteran's attorney submitted the abstract from a new study, published in 2015, from the Journal of Clinical Sleep Medicine, titled "Obstructive Sleep Apnea and Posttraumatic Stress Disorder among OEF/OIF/OND Veterans."  Both the abstract and article are available online at http://www.aasmnet.org/jcsm/ViewAbstract.aspx?pid=30015 (last accessed October 6, 2015).  Previous opinions had found it less likely than not that the Veteran's OSA was caused or aggravated by his service-connected PTSD.  In light of the foregoing evidence that was not considered by the previous VA examiners / opinion providers, the Board concludes that a medical opinion or examination is required to address this new evidence that suggests a basis for associating the Veteran's OSA directly with his service or his service-connected PTSD. 

As to the Veteran's sinus claim, he has not been afforded a VA examination.  In March 1995, the Veteran reported continuous cough, head congestion, and sore throat, which was assessed as cold symptoms.  On his July 2005 post-deployment examination form the Veteran reported runny nose during his deployment to Iraq.  That said, he denied incurring any disability during deployment.  During his June 2015 Board hearing, the Veteran reported an ongoing runny nose and sore throat that started during service.  The Veteran reported that he has not been diagnosed with a chronic sinusitis disability, but in light of the VA treatment records reflecting a diagnosis of chronic rhinitis, the Board concludes that a VA examination is necessary.

As to the Veteran's headache claim, he has not been afforded a VA examination.  In September 1993, the Veteran reported headaches.  In March 1995, he reported slight headache and was diagnosed with cold symptoms.  On his July 2005 post-deployment examination form the Veteran reported headaches during his deployment to Iraq.  That said, he denied incurring any disability during deployment.  During his June 2015 Board hearing, the Veteran noted that he had recently been prescribed Gabapentin for his headaches and mood disorder.  He also stated that he had experienced headaches since a 1996 in-service motor vehicle accident, which is documented in the record.  In light of the in-service complaints of headaches and the Veteran's reports of continued headaches from service, the Board concludes that a VA examination is necessary.

As to the increased rating claim for the neck, he was last afforded a VA examination in March 2014.  At that time, the Veteran reported that the problems with his neck had progressed from a couple times per month to a couple times per week.  During his June 2015 Board hearing, however, he stated that he experienced flare-ups of neck pain 4 times per week on average.  Thus, there is a suggestion that the Veteran's neck condition has worsened since the time of the last VA examination.  As such, a remand is required to obtain a new examination in order to evaluate the current severity of the Veteran's neck disability.

As to the Veteran's increased rating claim for PTSD, he was last afforded a VA examination in May 2012.  During his June 2015 Board hearing, the Veteran reported symptoms that included difficulty in understanding complex commands, impaired judgment, exaggerated startle response, and disturbances of motivation and mood.  These symptoms were not noted during the May 2012 VA examination.  As such, there is a suggestion that the Veteran's disability may have worsened since the last VA examination and a remand is necessary to obtain a new examination.

In addition, the Veteran contends that he has impairment of short-term memory.  The May 2012 VA examination report did not include objective findings of memory problems.  As the issue of entitlement to service connection for short-term memory loss is potentially inextricably intertwined with the increased rating for PTSD and the results of the mental health examination are potentially significant to the memory loss claim, the issue is remanded for readjudication following the mental health examination and any additional development deemed necessary in light of the examination report and other evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA clinical records from December 2012 to the present.

2.  After the above evidence is obtained, to the extent available, obtain a medical opinion from an appropriate medical professional for the Veteran's claimed sleep disorder, to include OSA.  (If the opinion provider concludes that an opinion cannot be provided without an examination, then an examination should be conducted.)  The electronic claims file should be provided to the appropriate examiner for review, and the opinion provider should note that it has been reviewed.  After reviewing the file, the opinion provider should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that any current sleep disorder, to include OSA: (a) was incurred in or is otherwise related to the Veteran's military service OR (b) was caused or (c) aggravated (i.e., worsened) beyond the natural progress by the service-connected PTSD.

Attention is invited to the Veteran's hearing testimony indicating that he experienced sleep problems beginning during service, the 2015 statements from his former tent mates, and the abstract from a new study, published in 2015, from the Journal of Clinical Sleep Medicine, titled "Obstructive Sleep Apnea and Posttraumatic Stress Disorder among OEF/OIF/OND Veterans."  

The opinion provider is asked to explain the reasons behind any opinions expressed and conclusions reached.  The opinion provider is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the opinion provider's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3.  Schedule the Veteran for appropriate VA examination(s) for his claimed sinus and headache disabilities.  The electronic claims file should be provided to the appropriate examiner(s) for review, and the examiner(s) should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that any diagnosed sinus or headache disability was incurred in or is otherwise related to military service. 

In that regard, attention is directed to the Veteran's contentions of runny nose and sore throat from the 1990s, when he complained of such symptoms in service, the VA diagnosis of chronic rhinitis (see VA treatment record dated in December 2007), and the Veteran's report of headaches following his 1996 in-service motor vehicle accident.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4.  Schedule the Veteran for appropriate VA examination, in order to determine the current severity of his service-connected PTSD disability.  The electronic claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

The examiner specifically is asked to consider and document any evidence of short-term memory loss and opine whether such memory loss is a manifestation of the Veteran's PTSD.  

5.  If and only if, there is noted memory loss that is not attributable to the Veteran's PTSD, as determined by the VA examiner for the Veteran's PTSD, schedule the Veteran for a VA Gulf War protocol examination by an appropriate medical professional.  All indicated tests should be completed.  The electronic claims file should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history, the service treatment records and post-service treatment records, the examiner should opine as to the etiology of the Veteran's memory loss problems, to include whether such is a manifestation of a disability other than PTSD or is part of a medically unexplained chronic multi-symptom illness and/or undiagnosed illness pursuant to 38 C.F.R. § 3.317.

6.  Schedule the Veteran for appropriate VA examination, in order to determine the current severity of his service-connected cervical spine disability with radiculopathy of the upper extremities.  The electronic claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

7.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of benefits is not granted for each claim, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




